Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group I, claims 1-12 in the reply filed on February 10th, 2022 is acknowledged. Non-elected invention of Group II, claims 13-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group I, claims 1-12 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 11th, 2020 has been considered by the examiner.

Drawings
The drawings filed on 03/11/2020 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Choung (US 2018/0138441, hereinafter as Chou ‘441) in view of Lee (US 2016/0071914, hereinafter as Lee ‘914).
Regarding Claim 1, Chou ‘441 teaches a display apparatus comprising:  
5a substrate (Fig. 3, (100); [0058]); 
a pixel electrode (211; [0063]) on the substrate; 

an auxiliary electrode (130; [0072]) on the pixel defining layer;  
10an intermediate layer (221; [0062]) on the pixel electrode; 
an opposite electrode (231; [0063]) facing the pixel electrode with the intermediate layer therebetween; 
a first protective layer (241; [0075]) on the opposite electrode; 
Thus, Chou ‘441 shown to teach all the features of the claim with the exception of explicitly the features: “a contact electrode on the first protective layer, the contact electrode being in 15electrical contact with the auxiliary electrode and the opposite electrode”.  
However, Lee ‘914 teaches a contact electrode (Fig. 1, (214); [0019]) on the first protective layer (or encapsulation layer; [0019]), the contact electrode (214) being in 15electrical contact with the auxiliary electrode (150; [0019]) and the opposite electrode (138; [0019]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Chou ‘441 by having a contact electrode on the first protective layer, the contact electrode being in 15electrical contact with the auxiliary electrode and the opposite electrode in order to reduce the surface resistance of the upper electrode (see para. [0019]) for the purpose of reduce power consumption and minimize non-uniformity in brightness by decreasing the surface resistance of an upper electrode of the organic light emitting display device (see para. [0010]) as suggested by Lee ‘914.


Thus, Chou ‘441 and Le ‘914 are shown to teach all the features of the claim with the exception of explicitly the features: “the second opening being larger than the first 20opening”.  
However, it has been held to be within the general skill of a worker in the art to select the second opening being larger than the first 20opening on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. A person of ordinary skills in the art is motivated to select the second opening being larger than the first 20opening in order to improve the performance/efficiency of the OLED display device. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 3, Chou ‘441 teaches an end of the auxiliary electrode (130B) and an end of the intermediate layer (221’) are spaced apart from each other on the pixel defining layer (120) (see Fig. 10).  

Regarding Claim 4, Chou ‘441 teaches the first protective layer (241’) on the opposite electrode (231’) at least partially exposes opposite end portions of the opposite electrode (see Fig. 10).  

Regarding Claim 5, Chou ‘441 teaches the first protective layer (241) comprises an inorganic material having an optical bandgap of 3 eV or greater (e.g. SiON material; [0075]).  
Furthermore, it has been held to be within the general skill of a worker in the art to select the inorganic material having an optical bandgap of 3 eV or greater on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select the inorganic material having an optical bandgap of 3 eV or greater for the protective layer in order to enhance the protection of the OLED display device. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 6, Chou ‘441 teaches the first protective layer (241) comprises an inorganic material having an optical bandgap of 3 eV or greater (e.g. SiON material; [0075]).  
Thus, Chou ‘441 and Lee ‘914 are shown to teach all the features of the claim with the exception of explicitly the features: “the first protective layer comprises metal oxide having a dielectric constant of 10 or greater”.  
However, it has been held to be within the general skill of a worker in the art to select the metal oxide material having an optical bandgap of 10 eV or greater on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select the metal oxide material having an optical bandgap of 10 eV or greater for the protective layer in order to enhance the protection of the OLED display device. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



Lee ‘914 teaches the transparent conductive layer (see para. [0025]).
It has been held to be within the general skill of a worker in the art to select the light-transmitting organic material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select the light-transmitting organic material for the first protective layer in order to improve the performance/efficiency of the OLED display device. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 8, Chou ‘441 teaches the first protective layer (241).
	Thus, Chou ‘441 and Lee ‘914 are shown to teach all the features of the claim with the exception of explicitly the features: “the first protective layer has a thickness of 1 nm to 100 nm”.  
However, it has been held to be within the general skill of a worker in the art to select the first protective layer has a thickness of 1 nm to 100 nm on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A person of ordinary skills in the art is motivated to select the first protective layer has a thickness of 1 nm to 100 nm in order to improve the performance/efficiency of the OLED display device. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 9, Lee ‘914 teaches the contact electrode (214) comprises a light-transmitting conductive material (e.g. a metal oxide; [0033]).  
Furthermore, it has been held to be within the general skill of a worker in the art to select the light-transmitting conductive material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select the light-transmitting conductive material for the contact layer in order to improve the performance/efficiency of the OLED display device. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 10, Lee ‘914 teaches 20the contact electrode (214) directly and electrically contacts the opposite electrode (138), at opposite end portions of the opposite electrode that are at least partially exposed by the first protective layer (see Figs. 1 and 6D).  

Regarding Claim 11, Lee ‘914 teaches the contact electrode electrically contacts the auxiliary electrode (150) (see Fig. 1).  
Thus, Chou ‘441 and Lee ‘914 are shown to teach all the features of the claim with the exception of explicitly the features: “the contact electrode directly contacts the auxiliary electrode”.  
However, it has been held to be within the general skill of a worker in the art to have the contact electrode directly contacts the auxiliary electrode on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the contact electrode directly contacts the auxiliary electrode in order to improve the performance/efficiency of the OLED display device. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 12, Lee ‘914 teaches a second protective layer (210) on the contact electrode (214).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Kim et al. (US 2020/0119114 A1)			
Lee et al. (US 2020/0144529 A1)
Jeong et al. (US 2018/0358584 A1)		
Kwon et al. (US 2018/0261792 A1)
Cho et al. (US 2016/0126304 A1)		
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829